DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Information Disclosure Statement of June 23, 2021, hereinafter “IDS”.  No claims have been amended.  Claims 19-20 have been cancelled.  No claims have been added.  Claims 1-18 remain pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The Examiner's statement of reasons for allowance is as followed.
Independent claim 1 recites:
An integrated circuit memory device, comprising:
a plurality of memory regions;
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel; and
a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request;
wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first 
wherein, during a time period after the first request and before completion of storing the list of results into the second memory region,
the communication interface is configured to receive a second request to access a third memory region in the plurality of memory regions; and
in response to the second request and during the time period, the integrated circuit memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating a computation of the list of results and memory access to the third memory region to service the second request through the communication interface, and further load input data into the third memory region via the second request during the time period in which the list of results are computed in the arithmetic compute element matrix;
wherein after the time period, in response to a third request, the arithmetic compute element matrix is configured to compute a next list of results using the data loaded into the third memory region via the second request;
wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, the communication interface is 
wherein the integrated circuit memory device is encapsulated within an integrated circuit package.

When considering independent claim 1 as a whole, the prior art of record does not teach the limitations:  An integrated circuit memory device, comprising: a plurality of memory regions; an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel; and a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request; wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first memory regions in the plurality of memory regions, generate a list of results from the plurality of lists of operands, and store the list of results in a second memory region in the plurality of memory regions; wherein, during a time period after the first request and before completion of storing the list of results into the second memory region, the communication interface is configured to receive a second request to access a third memory region in the plurality of memory regions; and in response to the second request and during the time period, the integrated circuit memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating a computation of the list of results and memory access to the third memory region to service the second request through the communication interface, and further load input data into the third memory region via the second request during the time period in which the list of results are computed in the arithmetic compute element matrix; wherein after the time period, in response to a third request, the arithmetic compute element matrix is configured to compute a next list of results using the data loaded into the third memory region via the second request; wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, the communication interface is configured to receive a fourth request to access the list of results computed responsive to the first request; wherein the integrated circuit memory device is encapsulated within an integrated circuit package. 

Therefore, in the context of independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of independent claim 1 is allowable.

Furthermore, when considering independent claims 12 and 18, the independent claims are allowable on substantially the same rationale as that in independent claim 1 above.

The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/T.B.V./Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136